Citation Nr: 0605428	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the character of the veteran's discharge for his 
service from August 1, 1997, to December 15, 2000, is a bar 
to VA benefits based on that period of service.

2.  Entitlement to service connection for HIV-related 
illness.

3.  Entitlement to service connection for a depressive 
disorder, to include as secondary to HIV-related illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.  The Board reviewed this appeal on two prior 
occasions and determined that additional development was 
needed as well as compliance with the Veterans Claims 
Assistance Act of 2000.  All requested development was 
performed and this matter is now properly returned to the 
Board for further appellate consideration.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in August 2005.

The issues of entitlement to service connection for HIV-
related illness and for a depressive disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was discharged from active service in 
December 2000, under other than honorable conditions as a 
result of willful and persistent misconduct.

3.  The veteran has not had his discharge upgraded by the 
Department of the Navy.

4.  The veteran was not insane at the time of committing the 
offenses causing his discharge from active service.


CONCLUSION OF LAW

Entitlement to VA compensation benefits based on the period 
of service from August 1, 1997, to December 15, 2000, is 
precluded due to the character of the veteran's discharge.  
38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, there was a question as to whether the issue with 
respect to character of discharge was on appeal and, as a 
result, VCAA notice was not given until quite some time after 
the July 2001 administrative decision and May 2002 rating 
decision here in dispute.  The Court stated in Pelegrini that 
it was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in August 2005.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran asserts that he served in the United States Navy 
honorably for all fourteen years of service from September 
1986 to December 2000.  He acknowledges that he encountered a 
number of disciplinary problems during his last tour of duty, 
but credibly testified before the Board that he was 
distraught over finding out that he was HIV positive upon 
testing in May 1998, and subsequently had a nervous breakdown 
after his partner died in 1999.  The veteran does not dispute 
that he had disciplinary problems, including being charged 
with being absent without leave (AWOL) on a number of 
occasions and being charged after failing drug testing.  He 
testified, however, that he believed he had signed all 
appropriate papers for his leave, that his Officer in Charge 
was homophobic and made efforts to discredit him, and that he 
was not prosecuted for the AWOL charges but discharged from 
active service.  The veteran also stated that he believed the 
papers he signed for discharge were to allow for an 
administrative discharge and not a discharge characterized as 
dishonorable.

The veteran's service medical records show that he was 
determined to be HIV positive in May 1998.  In September 
1999, his treating physician reported that the veteran had 
been making progress and had a logical outlook on his future.  
In November 1999, however, the veteran experienced a great 
loss with the death of his companion and began being treated 
for a major depressive disorder.  A July 2000 psychiatric 
evaluation reflects that the major depressive disorder was 
considered to have begun in the line of duty.

Service personnel records show that the Officer in Charge 
rendered a report in July 2000, finding the veteran impaired 
in his ability to perform everyday duties due to physical 
conditions.  In October 2000, however, the Officer reported 
that the veteran had become an enormous burden on his command 
due to his disregard for good order, discipline, and 
professional performance.  The record shows that the veteran 
failed two drug tests and had several AWOL periods.  
Following a period from August 9, 2000, to October 26, 2000, 
characterized as AWOL, the veteran was discharged under 
conditions other than honorable.  A report from the 
Department of the Navy dated in May 2001 reflects that the 
veteran was discharged by reason of misconduct due to 
frequent involvement of a discreditable nature with civil and 
military authorities.


Veterans who have been discharged from active service under 
conditions other than dishonorable are eligible for VA 
compensation benefits.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.12(a).  A discharge because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  A discharge based on willful and 
persistent misconduct includes a discharge under other than 
honorable conditions if that discharge was given for more 
than a minor offense.  See 38 C.F.R. § 3.12(d)(4).  A 
discharge or release from service under dishonorable 
conditions is a bar to the payment of benefits unless, 
however, it is found that the person was insane at the time 
of committing the offenses causing the discharge.  See 
38 C.F.R. § 3.12(b).

Given the evidence as outlined above, the Board finds that 
the veteran's discharge was for more than a minor offense.  
His records reflect a pattern of misconduct that is deemed 
both willful and persistent.  Although the Board finds the 
veteran's assertions with respect to the reason for his 
misconduct to be wholly credible, he has presented no 
evidence, medical or otherwise, that he was insane at the 
time of committing those offenses.  

The medical evidence shows that the veteran was very 
depressed and experienced a difficult grieving period during 
his last period of service.  The veteran testified that he 
had problems dealing with his superior officer and believed 
that the superior officer made efforts to oust him from his 
command.  Accepting this as fact, however, does not support a 
finding that the veteran did not perform the offenses for 
which he was charged nor does it support a finding that he 
was insane while committing the offenses.  Additionally, the 
veteran's discharge has not been upgraded by the Department 
of the Navy.  Consequently, the Board must find that the 
character of the veteran's discharge for the period from 
August 1, 1997, to December 15, 2000, is dishonorable based 
upon willful and persistent misconduct and that, as a result, 
he is not eligible for VA compensation benefits based on that 
period of service.




ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the veteran's discharge for the period of 
service from August 1, 1997, to December 15, 2000, only.


REMAND

The record shows that the veteran was an exemplary serviceman 
until he was determined to be HIV positive in May 1998.  
Although he is precluded from eligibility for VA compensation 
benefits for the period of service from August 1997 to 
December 2000, he is not precluded from benefits based on his 
honorable service that took place prior to August 1997.

The veteran served honorably from September 1986 to July 
1997.  Because HIV is not a disability that simply begins on 
the date that it is detected, the Board finds that it is this 
veteran's right to have VA seek a medical opinion pursuant to 
38 C.F.R. § 3.159(c)(4) to determine if it is at least as 
likely as not that the disability began during the veteran's 
period of honorable service.  Because the issue of 
entitlement to service connection for depression is 
inextricably intertwined with the issue of entitlement to 
service connection for HIV-related illness, it too will be 
remanded.

Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an 
examination to determine the nature and 
severity of his HIV-related illness.  The 
examiner should be requested to review 
the veteran's claims folder, particularly 
his service medical records, and 
determine if it is at least as likely as 
not that the veteran contracted HIV at 
some point in time between September 1986 
and July 31, 1997.  All opinions rendered 
must be supported by complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


